Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 8/20/2020.  Claims 1-20 are pending for examination, the rejection cited as stated below.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “determine a metaphor to replace at least one word of the one or more words of the [generated] response based on the customer group” which does not find support in the originally filed application. The specifically discloses using a metaphor in place of a word when generating a response, without disclosing replacing at least one word of the one or more words of the response that was already generated.  See specification and figure 6, step 606, 608, 610, wherein a question/response is generated with a selected metaphor directly, without disclosing generating the question/response first and then replace at least one word of the generated question/response using a metaphor.  Claims 2-20 are similarly rejected.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “determine a metaphor to replace at least one word of the one or more words of the [generated] response based on the customer group” which conflicts with the specification. The specifically discloses using a metaphor in place of a word when generating a response, instead of replacing at least one word of the one or more words of a response that was already generated.  See details in the 112(a) rejection above.  Due to the conflicting disclosure, the scope of the claimed limitation cannot be definitely determined.  For the sake of the Examination, Examiner interprets in light of the specification that the response is initially generated by using a selected metaphor.  Claims 2-20 are similarly rejected.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10785171.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claim 1 of the instant application are claimed in claim 1 of the patent, i.e., claim 1 of the patent is more specific.  Thus the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of claim 1 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 2-20 are similarly rejected.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-2, 6, 8-9, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 2019/0012714) in view of Gimson (US 20020184270 A1).
As to claim 1, Bright discloses a system, comprising:
storage configured to store a plurality of groups of customers, wherein each group of customers comprises related customers; and
one or more processors to execute instructions, that when executed cause the one or more
processors to:
		process data received through a chat-bot interface from a user device, the data comprising identification information of a customer of the user device, and an issue or a question relating to a product or a service (figure 14, steps 154 and 148; and [00136], “in a search response table 146, two negative (or zero, null) responses are shown at 148 and 150 in the illustrated sequence of turns. In response to user "silence" at tum 148 (e.g., no input speech, text, or search images), some images of shoes are provided by the bot at 152.”, wherein the data comprising identification information of the user is implied in order for the bot to respond to the user, and wherein “I want to buyer shoes” and the non-responsiveness afterwards in the data indicates an issue relating to shoes or a shoe selling service);
(figure 14, steps 154 and 148, a group of customers are determined to be shoe purchasers based on “I want to buyer shoes”;  Also see [0137], “Some responses may be based on known attributes or characteristics of a specific user or group of users”);
generate a response comprising one or more words to attempt to resolve the issue or the question (figure 14, “Here are some shoes” is a response comprising one or more words to attempt to resolve the user’s non-responsiveness);
determine a metaphor to replace at least one word of the one or more words of the response based on the customer group (see 112 rejection and Examiner’s interpretation above.  See figure 14, step 152, the shoe images can be considered metaphors in place of shoe descriptions, based on the customer group of shoe purchasers); and
provide the response to the user device through the chat-bot interface, the response including the metaphor in place of the at least one word (see citation and Examiner’s explanation in the preceding limitation).
Alternatively, if the limitation of “determining a metaphor to replace at least one word of the one or more words of the response based on the customer group” were to be given a narrower interpretation, then Bright does not expressly disclose.  Gimson discloses a concept of determining a metaphor to replace at least one word of one or more words of a response based on a customer group ([0076], “If the server 2 determines that the document 24 will not be displayed correctly, then the server consults a second database 34 that contains a range of synonyms and abbreviations or other suitable replacement data. The server 2 then processes 35 the document 24 replacing words with synonyms and abbreviations as well as altering the font sizes and character spacings according to predetermined rules so that the document 24 is displayed correctly”; [0011], “sending data held on a primary processing apparatus, to one or more data-receiving devices on receipt by said primary processing apparatus of a request for data, said method comprising causing a processing circuitry to compare said data with one or more parameters and process said data such that it meets the known parameters and including the step of sending the data to the data-receiving device.”; [0074], “However, if the data-receiving device is the WAP telephone 26 or the PDA 28 then the server 2 performs further functions. Once the identity of the data-receiving device is known the server 2 checks a database 32 to obtain the screen and font metrics (screen characteristics). This is represented on FIG. 6. It is possible that the data-receiving device sends its identity when making a request for data”).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bright with Gimson.  The suggestion/motivation of the combination would have been to adapt response data to customer’s display (Gimson, [0076]; [0074]).
As to claim 8, see similar rejection to claim 1.
As to claim 15, see similar rejection to claim 1.
As to claim 2, Bright-Gimson discloses the system of claim 1, the one or more processors to receive the data and provide the response through the chat-bot interface in an audio format, a textual format (Bright, figure 14, textual format), or combination thereof.
	As to claim 9, see similar rejection to claim 2.
	As to claim 16, see similar rejection to claim 2.
As to claim 6, Bright-Gimson discloses the system of claim 1, the storage to store metaphor data including the metaphor, the metaphor data to include mappings between words and metaphors including a mapping between the metaphor and the at least one word (Gimson, [0074]).
	As to claim 13, see similar rejection to claim 6.

s 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bright-Gimson, as applied to claim 1 above, and further in view of Connor et al (US 8428934).
As to claim 3, Bright-Gimson discloses the claimed invention substantially as discussed in claim 1, including determine the metaphor for the response from a plurality of candidate metaphors (Gimson, [0074], a second database), but does not expressly disclose each candidate metaphor assigned a corresponding value representing a likelihood of resolving the issue or the question, wherein the metaphor determined for the response having a highest assigned value of the plurality of candidate metaphors. Connor discloses a concept of a candidate metaphor assigned a corresponding value representing a likelihood of resolving an issue, wherein the metaphor determined for a response having a highest assigned value of a plurality of candidate metaphors (claim 1, wherein the higher ranking corresponding to increased user preference indicates a more likelihood to solve a user preference issue, and wherein a higher ranked synonym is the highest of at least two including one lower ranked one).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bright-Gimson with Connor.  The suggestion/motivation of the combination would have been to adapt to user preferences (Connor, claim 1).
	As to claim 10, see similar rejection to claim 3.
	As to claim 17, see similar rejection to claim 3.
15.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bright-Gimson, as applied to claim 1 above, and further in view of Systrom et al (US 20140279068).
As to claim 4, Bright-Gimson discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose group the customer with other customers in the customer group based on at least one of demographic information of the customer, an education level of the customer, and a prior interaction with the customer.  Sysdrom discloses a concept to group customers in a customer group based on demographic information of the customer ([0089], ”display to a user a particular visual cue that corresponds to a product or brand that is of particular interest or need to the user, thereby targeting advertisement of a particular brand or product or a subset of brands and/or products represented in the image and most likely to effect the user to make a purchase. Block S280A can implement this functionality by analyzing user-specific data, such as data entered into the social networking system by the user or user transaction or browsing history. Alternatively, Block S280A can implement this functionality by grouping a user into a demographic- or characteristic-dependent advertising "bucket," including other users of similar characteristics or demographics, based on stored user data.”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bright-Gimson-Schabels with Sysdrom.  The suggestion/motivation of the combination would have been to target advertisement of a particular brand or product or a subset of brands and/or products represented in the image and most likely to effect the user to make a purchase (Sysdrom, [0089], “thereby targeting advertisement of a particular brand or product or a subset of brands and/or products represented in the image and most likely to effect the user to make a purchase”).
	As to claim 11, see similar rejection to claim 4.
	As to claim 18, see similar rejection to claim 4.
16.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bright-Gimson, as applied to claim 1 above, and further in view of Des Jardins et al (US 20180018959).
As to claim 7, Bright-Gimson discloses the claimed invention substantially as discussed in claim 6, but does not expressly disclose execute machine-learning operations to map the words to the metaphors to generate the metaphor data. Des Jardins discloses a concept of execute machine-learning operations to map words to metaphors to generate metaphor data ([0068]).
ephrase spoken commands (Des Jardins, [0068]).
	As to claim 14, see similar rejection to claim 7.
As to claim 20, see similar rejection to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449